Opinion by
Tilson, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) materials and articles in chief value of cellulose filaments at 60 percent under paragraph 31, Abstract 37230 followed; (2) embroidered wearing apparel the same as that passed upon in Glemby’s v. United States (13 Ct. Cust. Appls. 533, T. D. 41397) at 75 percent under paragraph 1430; and (3) silk wearing apparel at 60 percent under paragraph 1210, Abstract 29972 followed.